 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN JOSE DIVISION
11

12   DEAN SHEIKH, et al.,                              Case No. 5:17-cv-02193-BLF
13                           Plaintiffs
14                 v.                                  [PROPOSED] FINAL JUDGMENT
15   TESLA, INC. d/b/a TESLA MOTORS, INC.,
16                           Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] FINAL JUDGMENT
     CASE NO. 5:17-cv-02193-BLF                                                     1
     sf-3893179
 1                                 [PROPOSED] FINAL JUDGMENT
 2          For the reasons set forth in this Court’s Final Approval Order, in the above-captioned
 3   matter as to the following class of persons:
 4                 All U.S. residents who purchased Enhanced Autopilot in connection
                   with their purchase or lease of a Tesla Hardware 2 Model S or
 5                 Model X vehicle delivered to them on or before September 30, 2017.
 6          JUDGMENT IS HEREBY ENTERED, pursuant to Federal Rule of Civil Procedure 58,
 7   as to the above-specified classes of persons, Plaintiffs Dean Sheikh, John Kelner, Tom Milone,
 8   Daury Lamarche and Michael Verdolin (“Plaintiffs”), and Defendant Tesla, Inc. (“Tesla”) on the
 9   terms and conditions of the Settlement Agreement and Release (the “Settlement Agreement”)
10   approved by the Court’s Final Approval Order, dated [date]. November 2, 2018
11          1.      The Court, for purposes of this Final Judgment, adopts the terms and definitions
12   set forth in the Settlement Agreement incorporated into the Final Approval Order.
13          2.      All Released Claims of the Releasing Parties are hereby released as against Tesla
14   and the Released Parties, as defined in the Settlement Agreement.
15          3.      The claims of Plaintiffs and the Settlement Class are dismissed on the merits and
16   with prejudice in accordance with the Court’s Final Approval Order.
17          4.      The Parties shall bear their own costs and attorneys’ fees, except as otherwise set
18   forth in the Final Approval Order.
19          5.      This document constitutes a final judgment and separate document for purposes of
20   Federal Rule of Civil Procedure 58(a).
21          6.      The Court finds, pursuant to Rule 54(a) of the Federal Rules of Civil Procedure,
22   that this Final Judgment should be entered and that there is no just reason for delay in the entry of
23   this Final Judgment as to Plaintiffs, the Settlement Class, and Tesla. Accordingly, the Clerk is
24   hereby directed to enter Judgment forthwith.
25

26          IT IS SO ORDERED.
27

28
     [PROPOSED] FINAL JUDGMENT
     CASE NO. 5:17-cv-02193-BLF                                                                         2
     sf-3893179
 1          JUDGMENT ENTERED this November 2, 2018      .
 2
                                           Honorable Beth Labson Freeman
 3                                         United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] FINAL JUDGMENT
     CASE NO. 5:17-cv-02193-BLF                                            3
     sf-3893179
